Case 4:17-cv-00450-ALM Document 247 Filed 11/29/18 Page 1 of 6 PageID #: 9472



                     IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

 PERFORMANCE PULSATION                  §
 CONTROL, INC.                          §
                                        §
                                        §
       Plaintiff,                       §
                                        §
 v.                                     §       Civil Action No. 4:17-cv-00450
                                        §
 SIGMA DRILLING TECHNOLOGIES,           §                   JURY
 LLC, ET AL.                            §
                                        §
       Defendants.                      §


      PLAINTIFF’S MOTION TO DISMISS DEFENDANT PAMELA GOEHRING-
           GARFIELD WITHOUT PREJUDICE AND BRIEF IN SUPPORT



                                    JOHN T. PALTER
                                    State Bar No. 15441500
                                    jpalter@palterlaw.com
                                    KIMBERLY M. J. SIMS
                                    State Bar No. 24046167
                                    ksims@palterlaw.com
                                    NATHANIAL L. MARTINEZ
                                    State Bar No. 24074661
                                    nmartinez@palterlaw.com

                                    PALTER SIMS MARTINEZ PLLC
                                    Preston Commons – East
                                    8115 Preston Road, Suite 600
                                    Dallas, TX 75225
                                    Tel.: (214) 888-3111
                                    Fax: (214) 888-3109

                                    ATTORNEYS FOR PERFORMANCE
                                    PULSATION CONTROL, INC.
Case 4:17-cv-00450-ALM Document 247 Filed 11/29/18 Page 2 of 6 PageID #: 9473



TO THE HONORABLE DISTRICT JUDGE AMOS L. MAZZANT, III:

          COMES NOW Plaintiff Performance Pulsation Control, Inc. (“PPC”) and, pursuant to FED.

R. CIV. P. 41(a)(2) moves this Court to dismiss without prejudice all claims filed by PPC against

Defendant Pamela Goehring-Garfield (“P. Garfield”) and would respectfully show the Court as

follows:

                                 I.        ARGUMENT AND AUTHORITIES

          In Federal Court, a Plaintiff has an absolute right to dismiss its case without prejudice any time

before Defendant answers or files a motion for summary judgment.1 However, if Defendant has

answered, both parties, upon a stipulated agreement, may nevertheless dismiss the claim voluntarily

and without prejudice.2 If Defendant is opposed to a stipulated agreement to voluntarily dismiss

Plaintiff’s claim, Plaintiff can move to dismiss the suit only by Court order.3

          Federal Rules of Civil Procedure 41(a)(2) “allows plaintiffs to freely dismiss their suits, subject

to court approval, provided the dismissal does not prejudice any party.”4 While the ability to grant a

dismissal is at the discretion of the Judge, “generally, a district court should grant a motion for

voluntary dismissal unless the defendants can show they will suffer some plain legal prejudice as a

result.”5 Courts have held that plain legal prejudice does not result because the Plaintiff may gain some

tactical advantage, nor does it result just because a Defendant may have to defend a second lawsuit.6

However, Courts have found prejudice where Defendants have lost some viable legal claim or

significant time, effort, and expense.7



          1FED. R. CIV. P. 41(a)(1)(A)(i).
          2FED. R. CIV. P. 41(a)(1)(A)(ii).
         3 FED. R. CIV. P. 41(a)(2); Templeton v. Nedlloyd Lines, 901 F.2d 1273, 1274 (5th Cir. 1990).
         4 Id.
         5 See Phillips v. Illinois Cent. Gull R.R., 874 F.2d 984, 986 (5th Cir. 1989); Manshack v. Southwestern Elec. Power Co.,

915 F.2d 172, 174 (5th Cir. 1990).
         6 Manshack, 915 F.2d at 174; Glascock v. Prime Care Seven, L.L.C., 2008 U.S. Dist. Lexis 50936.
         7 United States ex rel. Mathews v. Healthsouth Corp., 332 F.3d 293, 297 (5th Cir. 2003); United States ex rel. Doe v. Dow

Chem. Co., 343 F.3d 325, 330 (5th Cir. 2003).

PLAINTIFF’S MOTION TO DISMISS DEFENDANT PAMELA
GOEHRING-GARFIELD WITHOUT PREJUDICE AND BRIEF IN SUPPORT                                                                  Page 1
Case 4:17-cv-00450-ALM Document 247 Filed 11/29/18 Page 3 of 6 PageID #: 9474



         The Fifth Circuit also takes note of the time and point in litigation when Plaintiff files their

motion to dismiss.8 Factors courts may consider include: (1) if the suit is still in pretrial status; (2)

whether parties have filed numerous pleadings and memoranda; (3) whether the parties have attended

conferences; (4) if there are prior court determinations adverse to plaintiff’s position; (5) whether

hearings have been held; (6) if any defendants have been dismissed on summary judgment; (7) whether

the parties have undertaken significant discovery.9

         Plaintiff acknowledges it is barred from an absolute right to voluntarily dismiss its claims

against P. Garfield under FED. R. CIV. P. 41(a)(1)(A)(i) because P. Garfield has already answered to

the suit. Further, it appears based on the communications in this matter that P. Garfield and other

Defendants are opposed to a stipulated dismissal under FED. R. CIV. P. 41(a)(1)(A)(ii). Because it

appears that Plaintiff is barred from voluntary dismissal without court order, Plaintiff requests this

Court dismiss its claims against P. Garfield without prejudice under FED. R. CIV. P. 41(a)(2).

         Specifically, Plaintiff seeks to dismiss its claims against the wife of one of the principal

Defendants, William Garfield (“W. Garfield”). From the outset, it was understood by all of the parties

(and this Court) that P. Garfield was only named as a Defendant in order to reach potential community

property that may have been transferred by W. Garfield to avoid an adverse judgment.10 Indeed, there

is nothing in the record that shows that P. Garfield has had to gather any discovery, to provide any

documents, to brief any arguments (other than those joined by other Defendants), or to even sit for

deposition in this matter. Accordingly, there is no prejudice to P. Garfield to dismiss the claims against

her at this time. Regarding the above-listed factors this Court must consider, it is evident that




         8  See Glasscock, 2008 U.S. Dist. Lexis 50936 at *4-5.
         9  Id.
          10 See Dkt. 1 at 3, n.2 (“P. Garfield is the spouse of W. Garfield and is a Defendant in this Action to the extent

that she maintains ownership to community property which is the subject of this Action.”); see also Dkt. 46 at 1, n.2 (“P.
Garfield is W. Garfield’s spouse and is a Defendant in this action to the extent that she maintains ownership in
          community property which is subject to this action.”).

PLAINTIFF’S MOTION TO DISMISS DEFENDANT PAMELA
GOEHRING-GARFIELD WITHOUT PREJUDICE AND BRIEF IN SUPPORT                                                            Page 2
Case 4:17-cv-00450-ALM Document 247 Filed 11/29/18 Page 4 of 6 PageID #: 9475



Defendant would not suffer plain legal harm due to Plaintiff’s dismissal because: (1) the suit is still in

pre-trial status; (2) P. Garfield has not filed numerous pleadings or motions; (3) P. Garfield herself has

not attended any conferences; (4) there are no prior court determinations adverse to Plaintiff; (5) no

defendants have been dismissed on summary judgement grounds; and (6) only minimal discovery

from P. Garfield has been undertaken. Further, the prospect of a second lawsuit is not enough to

show plain legal harm.11 It is fair to assume that Defendant P. Garfield has not incurred unreasonable

costs at the present stage of litigation. Indeed, it is likely that any and all costs incurred by Defendants

W. Garfield and P. Garfield have been covered by J. Manley and Sigma.

                                    II.       CONCLUSION AND PRAYER

         WHEREFORE PREMISES CONSIDERED, Plaintiff PPC respectfully requests that the

Court grant this Motion and enter an Order of Dismissal with Prejudice all of Plaintiff’s claims against

Defendant Pamela Goehring-Garfield.




          11 See Elbaor v. Tripath Imaging, Inc., 279 F.3d 314, 317 (5th Cir. 2002) (“the fact that additional expense will be

incurred in relitigating issues in another forum will not generally support a finding of ‘plain legal prejudice’ and denial of
a Rule 41(a)(2) motion to dismiss”).

PLAINTIFF’S MOTION TO DISMISS DEFENDANT PAMELA
GOEHRING-GARFIELD WITHOUT PREJUDICE AND BRIEF IN SUPPORT                                                               Page 3
Case 4:17-cv-00450-ALM Document 247 Filed 11/29/18 Page 5 of 6 PageID #: 9476



                                              Respectfully submitted,

                                              /s/ Nathanial L. Martinez
                                              __________________________________
                                              JOHN T. PALTER
                                              State Bar No. 15441500
                                              jpalter@palterlaw.com
                                              KIMBERLY M. J. SIMS
                                              State Bar No. 24046167
                                              ksims@palterlaw.com
                                              NATHANIAL L. MARTINEZ
                                              State Bar No. 24074661
                                              nmartinez@palterlaw.com

                                              PALTER SIMS MARTINEZ PLLC
                                              Preston Commons – East
                                              8115 Preston Road, Suite 600
                                              Dallas, TX 75225
                                              Tel.: (214) 888-3111
                                              Fax: (214) 888-3109

                                              ATTORNEYS FOR PLAINTIFF
                                              PERFORMANCE PULSATION CONTROL,
                                              INC.


                             CERTIFICATE OF CONFERENCE

        The undersigned counsel has complied with the meet and confer requirement in Local Rule
CV-7(h), and (2). The personal conference required by this rule was attempted in good faith on the
morning of November 29, 2018 by the undersigned counsel via email to counsel for Defendants, Rob
Skeels and Greg Ziegler. By that email, the undersigned counsel requested that Defendants’ counsel
advise whether they would agree to a stipulated dismissal of claims against P. Garfield. Although
counsel for Defendants promptly replied to communications from the undersigned on other unrelated
matters, counsel for Defendants inexplicably did not respond to the request for a conference on this
Motion. Therefore, this Motion is hereby submitted to the Court as OPPOSED.

                                              /s/ Nathanial L. Martinez
                                              ________________________________
                                              NATHANIAL L. MARTINEZ




PLAINTIFF’S MOTION TO DISMISS DEFENDANT PAMELA
GOEHRING-GARFIELD WITHOUT PREJUDICE AND BRIEF IN SUPPORT                                     Page 4
Case 4:17-cv-00450-ALM Document 247 Filed 11/29/18 Page 6 of 6 PageID #: 9477



                                 CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing was served upon the following
counsel of record on the 29th day of November 2018, pursuant to the Federal and Local Rules of
Procedure as follows:

 VIA E-MAIL:
 GZiegler@MacdonaldDevin.com
 BGardner@macdonalddevin.com
 RSkeels@macdonalddevin.com
 DKammerlocher@macdonalddevin.com
 Gregory N. Ziegler
 Bill Gardner
 Rob Skeels
 Derek Kammerlocher
 MacDonald Devin, P.C.
 3800 Renaissance Tower
 1201 Elm Street
 Dallas, Texas 75270-2130

                                               /s/ Nathanial L. Martinez
                                              ________________________________
                                              NATHANIAL L. MARTINEZ




PLAINTIFF’S MOTION TO DISMISS DEFENDANT PAMELA
GOEHRING-GARFIELD WITHOUT PREJUDICE AND BRIEF IN SUPPORT                                      Page 5
